Citation Nr: 1520603	
Decision Date: 05/13/15    Archive Date: 05/26/15

DOCKET NO.  13-21 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from January 1969 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board remanded the instant matter in December 2013.  As will be discussed herein, the Board finds that the agency of original jurisdiction (AOJ) has substantially complied with the remand orders with regard to the claim for service connection and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002). 

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) file associated with the Veteran's claim.  A review of the Virtual VA file reveals an October 2013 Informal Hearing Presentation submitted by the Veteran's representative as well as VA treatment records dated through August 2012; such records were considered in the September 2014 supplemental statement of the case (SSOC).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim herein decided have been accomplished.

2.  COPD is not shown to be causally or etiologically related to any disease, injury, or incident during service, to include any asbestos and/or dioxin exposure, and sarcoidosis did not manifest within one year of service.





CONCLUSION OF LAW

The criteria for service connection for COPD have not been met.  38 U.S.C.A.      §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R          §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between a Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an April 2012 letter, sent prior to the September 2012 rating decision, advised the Veteran of the evidence and information necessary to substantiate his claim for service connection for a breathing condition due to asbestos exposure, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment and personnel records as well as post-service VA records and a Social Security Administration (SSA) records have been obtained and considered.  In addition, the Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was afforded a VA examination in August 2012 in order to adjudicate his claim for service connection and the examiner subsequently provided an addendum opinion.  In this regard, the Board notes that the VA examiner offered an etiology opinion as to the claimed disorder and based his conclusions on a review of the record, to include interviews with the Veteran and a full examination.  Moreover, such opinion offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board finds that the opinion proffered by the VA examiner is sufficient to assist VA in deciding the claim for service connection.

Moreover, based on the foregoing, the Board determines that the AOJ has substantially complied with the December 2013 remand directives by obtaining updated VA treatment records, obtaining SSA records and obtaining an etiology opinion, as applicable to the instant claim, and, as such, that no further action is necessary in this regard.  See D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

II.  Service Connection

The Veteran contends that his current COPD was the result of his in-service exposures.  Specifically, he alleges that he was exposed to asbestos while serving aboard the U.S.S. Everett Larson.  In the alternative, he alleges that he was exposed to dioxin, toxic paint and toxic fumes while working on deck crew and that such exposure resulted in his COPD.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, to include sarcoidosis, to a degree of 10 percent within one year, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.   

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  However, the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).   As the Veteran does not have a diagnosis of a chronic disease per VA regulations, presumptive service connection, to include on the basis of continuity of symptomatology, is not warranted.

With regards to claims involving service connection for asbestos-related disease, there are no special statutory or regulatory provisions.  The Department of Veterans Benefits, Veterans Administration, (DVB) Circular 21-88-8, dated May 11, 1998 provided guidelines regarding compensation claims based on asbestos exposure.  See McGinty v Brown, 4 Vet. App. 428 (1993).  The DVB Circular was subsequently rescinded but its basic guidelines are now found in the Veteran's Benefit Administration Manual M21-1, Part VI.  These guidelines note that inhalation of asbestos fibers can produce fibrosis and tumors, that the most common disease is interstitial pulmonary fibrosis (asbestosis), and that the fibers may also produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, lung cancer, cancers of the gastrointestinal tract, cancer of the bronchus, cancers of the larynx and pharynx, and cancers of the urogenital system (except the prostate).  See M21-1MR, Part IV, Subpart ii, Chap. 2, Sec. C, Para. 9-b; see also Ennis v. Brown, 4 Vet. App. 52 (1993).  Occupations involving asbestos exposure include mining and milling, shipyard and insulation work, demolition of old buildings, construction, manufacture and servicing of friction products such as clutch facings and brake linings, manufacture and installation of roofing and flooring materials, asbestos cement sheet and pipe products, etc.  High exposure to asbestos and a high prevalence of disease have been noted in insulation and shipyard workers.  The guidelines provide that the latency period for asbestos-related diseases varies from 10 to 45 years or more between first exposure and development of disease.  M21-1MR, Part IV, Subpart ii, Chap. 1, Sec. H, Para. 29-a.

The Board must consider that when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Service treatment records are negative for complaints, treatments or diagnoses related to any respiratory disorder.  An October 1970 service discharge examination found the lungs to be normal and was negative for any other abnormalities.

Post-service treatment records reflect complaints of respiratory symptoms and an assessment of COPD in July 2011.  An April 2011 private evaluation noted that the Veteran had smoked a pack of cigarettes per day for 40 years and that he had stopped smoking in January 2009; an impression of difficulty breathing on exertion was made.  An April 2014 VA chest computed tomography (CT) scan revealed a stable soft tissue nodule at the right basal region near the posterior costophrenic sulcus suggestive of granuloma without no evidence of pleural effusions.

An August 2012 VA respiratory Disability Benefits Questionnaire (DBQ) report indicates that a COPD diagnosis was confirmed in May 2011 pulmonary function testings (PFT) and that the Veteran had a history of smoking one pack per day for 40 years.  Following a physical examination and a review of the Veteran's claims file, a diagnosis of COPD was made.  The examiner opined that it was less likely than not (less than 50 percent probability) that the Veteran's diagnosed COPD was incurred in or caused by the claimed in-service injury, event or illness and reasoned that such condition was actually related to urban environmental exposures and his smoking history.  The examiner noted that while the Veteran had a remote history of asbestos exposure, the medical records and prior PFT confirm a diagnosis of obstructive pulmonary process with a normal chest film (i.e., without fibrotic
changes and pleural plaques) and that pulmonary findings of asbestosis are more likely to be seen with characteristic chest film findings and a fibrotic/restrictive PFT.

In a March 2014 addendum, the VA examiner opined that the claimed COPD was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner noted that it was well known that dioxin is ingested in contaminated food products or through contaminated direct contact and that dioxin toxicity caused immune deficiencies, neurologic developmental changes, reproductive alterations and tumor formation.  The examiner noted that pulmonary toxicities or specifically COPD were therefore very difficult to even potentially correlate with "toxic paint and paint fumes."  The examiner further reasoned that the service treatment records contained no diagnosis or treatment of pulmonary symptoms or particular symptoms that were related to fume exposures, which were commonly acute and included gastrointestinal, neurological, and local upper airway irritation.  Moreover, the examiner noted that such prolonged exposures can potentially involve neurological or hepatic complications.  As there was no treatment or diagnosis for acute fume exposure found in the service treatment records, the examiner found that it is not possible to make the connection with the claimed fumes exposures during service and a diagnosis of COPD in 2010 or 2011.  The examiner opined that the Veteran's cigarette smoking history of 40 pack years was clearly the most likely factor or the primary cause for COPD development.  Finally, the examiner noted that urban environmental exposures simply describes the increased particulate matter found in urban atmospheres due to the increased airborne loads of car exhaust, other mass transit and trucking exhausts and manufacturing and power production waste exhausts.

The Board has first considered whether service connection is warranted on a presumptive basis.  However, the clinical evidence of record fails to show that the Veteran manifested sarcoidosis to a degree of 10 percent within the one year following his active duty service discharge in October 1970.  In fact, the current record does not demonstrate a current diagnosis of sarcoidosis.  As such, presumptive service connection, to include on the basis of continuity of symptomatology, is not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra. 

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for COPD.  While the evidence of record shows that the Veteran has current diagnoses of COPD, the probative evidence of record demonstrates that such is not related to his service, to include any asbestos or dioxin exposure.  In this regard, the Board places great probative weight on the VA examiner's opinion that the Veteran's COPD was less likely than not related to service but rather was the result of his cigarette smoking history of 40 pack years.  This opinion had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  No contrary medical opinion is of record.  

The Board notes that the Veteran and his representative have contended that his current COPD is related to his service.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's COPD and any instance of his service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).   While the Veteran is competent to describe his in-service asbestos and dioxin exposures as well as the current manifestations of his COPD and his representative is competent to describe his observations regarding the Veteran's current symptoms, the Board accords such statements regarding the etiology of such disorder little probative value as they are not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this regard, the diagnosis of COPD requires the administration and interpretation of pulmonary testing.  There is no indication that the Veteran or his representative possesses the requisite medical knowledge to perform pulmonary testing or interpret their results.  

Furthermore, the Veteran and his representative have offered only conclusory statements regarding the relationship between his service and his COPD.   In contrast, the VA examiner took into consideration all the relevant facts in providing an opinion, to include the Veteran's contended in-service asbestos and dioxin exposures as well as the current nature of his COPD and smoking history.  Therefore, the Board affords greater probative weight to the VA examiner's opinion. 

Therefore, the Board finds that COPD is not shown to be causally or etiologically related to any disease, injury, or incident during service, to include the Veteran's reported exposure to asbestos and/or dioxins.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.   However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for COPD.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.







ORDER

Service connection for COPD is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


